           Case 1:18-mj-09159-UA Document 4 Filed 11/05/18 Page 1 of 2


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       November 5, 2018

Via ECF & Email
The Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
New York, New York 10007
Email: Lehrburger_NYSDChambers@nysd.uscourts.gov

       Re:     United States v. Cesar Altieri Sayoc,
               18 Mag. 9159 (S.D.N.Y.)

Dear Judge Lehrburger:

       The Government respectfully submits this letter relating to defendant Cesar Altieri Sayoc,
who is expected to arrive in the Southern District of New York today and is scheduled to be
presented before Your Honor at 10:00 a.m. tomorrow in Courtroom 23B.

        The defendant was arrested on October 26, 2018 in the Southern District of Florida after
conducting a domestic terrorist attack targeting over a dozen victims with at least 16 improvised
explosive devices (“IEDs”) that he sent to locations throughout the country in padded mailing
envelopes. As a result of this conduct, the defendant is charged in a five-Count Complaint that
was filed in this District on October 26, 2018 and docketed 18 Mag. 9159. The defendant was
presented in the Southern District of Florida pursuant to Rule 5(c)(3) in connection with
proceedings that began on October 29, 2018. On November 2, the defendant consented to removal
to this District, and to the entry of an order of detention without prejudice to a future bail
application. The defendant was represented by retained counsel in the Southern District of Florida.

        For the reasons set forth in the enclosed October 30, 2018 letter submitted previously to
the Honorable Edwin G. Torres, United States Magistrate Judge, Southern District of Florida, the
Government will request continued pretrial detention at the defendant’s presentment in this District
on the bases of flight risk and danger to the community. New facts further support the
Government’s position. Specifically, on November 2, law enforcement recovered a sixteenth IED
mailed by the defendant, which was addressed to Thomas Steyer in California. This was the
second IED that the defendant mailed to Steyer. The defendant used mailing materials nearly
identical to the other 15 packages, including the same type of envelope, address format, and
             Case 1:18-mj-09159-UA Document 4 Filed 11/05/18 Page 2 of 2
 Honorable Robert W. Lehrburger                                                        Page 2
 November 5, 2018

stamps. On or about October 23, 2018, the defendant used his cellular telephone to conduct an
Internet search related to the address to which he mailed the sixteenth IED. Although the
Government’s investigation is ongoing, the evidence gathered to date demonstrates the
dangerousness of the defendant and creates significant incentives for him to flee. Accordingly,
the defendant should be detained pending trial.

                                                          Respectfully submitted,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney


                                                    By:                  /s/
                                                          Sam Adelsberg
                                                          Emil J. Bove III
                                                          Jane Kim
                                                          Jason A. Richman
                                                          Assistant United States Attorneys
                                                          (212) 637- 2444

Enclosures

Cc:    James Scott Benjamin
       (Via Email)

       Sarah Baumgartel
       (Via Email)
         Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 1 of 27


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 30, 2018

Via Email
The Honorable Edwin G. Torres
United States Magistrate Judge
Southern District of Florida
Miami, Florida 33132
Email: torres@flsd.uscourts.gov

       Re:     United States v. Cesar Altieri Sayoc,
               18 Mag. 3581 (S.D. Fla.), 18 Mag. 9159 (S.D.N.Y.)

Dear Judge Torres:

         The Government respectfully submits this letter in advance of the proceeding scheduled
for November 2, 2018 at 10:00 a.m. The defendant conducted a domestic terrorist attack targeting
at least 15 victims with improvised explosive devices (“IEDs”) that he sent to locations throughout
the country in padded mailing envelopes. One of the IEDs was intercepted in the mail yesterday,
days after the defendant’s arrest and around the same time as his first court appearance before
Your Honor. While analysis of the IEDs by the Federal Bureau of Investigation (“FBI”) remains
ongoing, it is clear that many of the devices contained energetic material with explosive qualities,
and several of the devices also contained shards of glass that could only have been intended to
maximize harm to the defendant’s victims.

        The defendant is currently charged with five serious crimes in the Complaint that is
attached as Exhibit A, and he faces a maximum sentence of 48 years’ imprisonment. The FBI has
already recovered electronic devices from the defendant that contain documents with the victim
addresses to which the defendant mailed the IEDs as well as Internet searches related to his targets.
Metadata from the electronic devices indicates that the defendant started planning the attack as
early as July 2018. DNA and other forensic evidence from the IEDs further establishes the
defendant’s identity as the perpetrator. And as law enforcement continues to investigate, the
defendant is likely to face additional charges and increased penalties. Under these circumstances,
the defendant should be detained pending trial, and there can be no serious question as to his
identity under Federal Rule of Criminal Procedure 5(c)(3)(D)(ii). Accordingly, the Government
respectfully requests that following Friday’s proceeding, the Court transfer the defendant to the
Southern District of New York to face the consequences of his actions.
                 Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 2 of 27
         Honorable Edwin G. Torres                                                                 Page 2
         October 30, 2018

I.         The Defendant Should Be Detained Pending Trial

            There are no conditions that could adequately protect the public from the defendant and
     assure his appearance in Manhattan for trial. Accordingly, the Bail Reform Act requires the
     defendant’s detention due to both his dangerousness to the community and risk of flight.

           A. Applicable Law

             “The Bail Reform Act provides that a court ‘shall order the pretrial release of the person’
     unless it determines ‘that such release will not reasonably assure the appearance of the person as
     required or will endanger the safety of any other person or the community.’” United States v.
     Clum, 492 F. App’x 81, 84 (11th Cir. 2012) (quoting 18 U.S.C. § 3142(b)). The Government
     meets its burden on dangerousness by proffering clear and convincing evidence. See 18 U.S.C.
     § 3142(f). Flight risk may be established by a preponderance of the evidence. See Clum, 492 F.
     App’x at 85. “Either ground may support an order of detention.” Id.

               In determining whether the defendant poses a flight risk, a court must consider several
               factors, including (1) the “nature and circumstances” of the charged offense, (2) the weight
               of the evidence against the defendant, and (3) the defendant’s history and characteristics,
               including his character, his family and community ties, his past conduct, his criminal
               history, and his “record concerning appearance at court proceedings.”

     Id. (quoting 18 U.S.C. § 3142(g)).

           B. Discussion

             Substantially all considerations relevant to bail support the imposition of an order of
     detention on the bases of the defendant’s dangerousness and flight risk.

               1. Nature and Circumstances of the Offenses

             The defendant mailed at least 15 IEDs to intended victims that included current and former
     politicians and private citizens.1 The Complaint describes 13 of those devices. On the day the

     1
       To date, law enforcement personnel have intercepted packages addressed to George Soros,
     former Secretary of State Hillary Clinton, former CIA Director John Brennan, former President
     Barack Obama, Representative Maxine Walters (separate packages mailed to Washington, D.C.
     and Los Angeles, California), former Attorney General Eric Holder, former Vice President Joseph
     Biden (separate packages to two addresses in Delaware), Robert De Niro, Senator Cory Booker,
     former Director of National Intelligence James Clapper, Senator Kamala Harris, Thomas Steyer,
     and CNN in Atlanta. The last two mailings were intercepted after the filing of the Complaint
     charging the defendant.
            Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 3 of 27
    Honorable Edwin G. Torres                                                                Page 3
    October 30, 2018

FBI arrested the defendant, law enforcement intercepted a 14th IED that the defendant had mailed
to Thomas Steyer in San Francisco, California. Just yesterday, on the same day as the defendant’s
initial appearance before Your Honor, law enforcement intercepted another of the defendant’s
IED-laden packages before it reached its intended target at CNN in Atlanta, Georgia.

        The FBI’s analysis of the defendant’s IEDs is ongoing, but it is clear that they were
dangerous. The IEDs that have been analyzed thus far contained energetic material with explosive
qualities. (See Compl. ¶ 8(b) & n.1).2 The defendant also placed shards of glass in several of the
IEDs for the apparent purpose of maximizing harm to his intended victims through the detonation
of the devices that he had mailed.

        As a result of this brazen course of conduct, the defendant is currently charged with five
crimes. Count One charges the defendant with interstate transportation of an explosive, in
violation of 18 U.S.C. § 844(d), which carries a maximum term of imprisonment of 10 years.
Count Two charges the defendant with illegally mailing explosives, in violation of 18 U.S.C.
§ 1716(j)(2), which carries a maximum term of imprisonment of 20 years. Count Three charges
the defendant with conveying threats against an immediate family member of a former President,
in violation of 18 U.S.C. § 879(a), which carries a maximum term of imprisonment of five years.
Count Four charges the defendant with conveying threats in interstate commerce, in violation of
18 U.S.C. § 875(c), which carries a maximum term of imprisonment of five years. Count Five
charges the defendant with assaulting a former federal official, in violation of 18 U.S.C.
§ 111(a)(2), which carries a maximum term of imprisonment of eight years. The FBI’s
investigation is ongoing, and the Government is in the process of evaluating additional evidence,
which may warrant further criminal charges. However, the seriousness of the existing charges, as
well as of the underlying conduct, strongly support the imposition of a detention order.

          2. The Weight of the Evidence

        The evidence of the defendant’s terror campaign is still being collected but is already
overwhelming. Because of the powerful proof that the defendant perpetrated these acts, he poses
a substantial danger to the community. In light of the consequences at issue and the likelihood of
conviction, the defendant is also a substantial flight risk. Therefore, pretrial detention is
appropriate. Set forth below are examples of some of the evidence law enforcement has collected
since the investigation began last week.

        The FBI arrested the defendant on October 26, 2018, in the vicinity of a white van that he
appears to have been living in at the time of his arrest (the “Sayoc Van”). The Sayoc Van bears
stickers that depict some of the defendant’s intended victims labeled with red crosshairs, such as
former President Obama and former Secretary of State Hillary Clinton.

2
  Some of the devices are either in transit, or have only recently arrived, at the FBI’s laboratory
in Quantico, Virginia.
            Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 4 of 27
    Honorable Edwin G. Torres                                                                Page 4
    October 30, 2018

        The FBI also seized multiple electronic devices from the Sayoc Van, including a laptop
(the “Sayoc Laptop”), which were searched pursuant to warrants issued in the Southern District of
New York. The Sayoc Laptop contains lists of physical addresses that match the labels on the IED
packages that the defendant mailed, which are saved at a file path on the computer that includes a
variant of the defendant’s first name: “Users/Ceasar/Documents.” A document from that path,
titled “Debbie W.docx” and bearing a creation date of July 26, 2018, contains repeated copies of
the return address in “Sunrise, Florida” that the defendant used on the packages and the name
“Debbie W. Schultz.” Similar documents bearing file titles that include the name “Debbie” and
creation dates of September 22, 2018, contain exact matches of the return address used by the
defendant, including (i) the misspelling of Schultz’s name as “Debbie Wasserman Shultz,” (ii) an
address in “Sunrise, Florids [sic],” and (iii) what appears to be the same typeface, font, and font
size. Other files on the Sayoc Laptop, which also have metadata reflecting creation dates of
September 22, 2018, contain text that served as the mailing labels for the addresses of the intended
victims to whom the defendant mailed IEDs before his arrest. Documents from the Sayoc Laptop
also reflect addresses for numerous additional targets.3 Put simply, only the defendant’s arrest and
incapacitation resulting from his detention were sufficient to stop his attack.

        Forensic evidence from the Sayoc Laptop also indicates that the defendant used that
computer to conduct research on his targets. On or about September 18, 2018, the defendant
visited a website the address of which included the text “vice-president-joe-bidens-house-
former/view,” and he also conducted the following Internet searches, among others, related to
some of his targets:

                “cnn building”
                “george soros and family”
                “hilary clinton and family”
                “james clapper wife and kids”
                “eric holder wife and kids”
                “john brennan wife and kids”

       The defendant possessed a cellphone at the time of his arrest (the “Sayoc Phone”), which
the FBI is also searching. Thus far, the search has revealed that the defendant used the phone to
conduct the following Internet searches, among others, on the dates indicated:

                July 15, 2018: “hilary Clinton hime address”
                July 26, 2018: “address Debbie wauserman Shultz”
                September 19, 2018: “address kamila harrias”
                September 26, 2018: “address for barack Obama”

3
  The FBI is warning each individual who appears based on evidence collected during the
investigation to have been identified by the defendant as a potential target, and will continue to do
so if additional names are identified in other evidence.
            Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 5 of 27
    Honorable Edwin G. Torres                                                                 Page 5
    October 30, 2018

                September 26, 2018: “michelle obama mailing address”
                September 26, 2018: “joseph biden jr”
                October 1, 2018: “address cory booker new jersey”
                October 20, 2018: “tom steyers mailing address”
                October 23, 2018: “address kamala harris”

The Sayoc Phone also contains photographs of some of the defendant’s intended victims, including
George Soros, and pictures that appear to have been downloaded from the Internet and purport to
be the home of former President Obama, the home of former Vice President Biden, and a driver’s
license belonging to former First Lady Michelle Obama that includes another address.

       The U.S. Postal Inspection Service (“USPIS”) has thus far concluded that 14 of the
defendant’s IED mailings were routed through a postal facility that services the area where the
defendant resided prior to his arrest,4 and the forensic evidence connecting the defendant to these
devices is mounting. To date, the FBI has identified possible DNA associations between a DNA
sample collected from the defendant prior to his arrest and DNA found on components from 10 of
the IEDs, and latent fingerprints on two of the mailing envelopes have been identified to the
defendant.

        Based on this and other evidence, the Government will establish that the defendant mailed
IEDs to at least 15 intended victims with intent to harm them and those in their proximity. Thus,
like the seriousness of the charges, the strength of the evidence supports the imposition of an order
of detention as to the defendant.

          3. The Defendant’s Personal History and Characteristics

          The defendant’s personal history and characteristics also support an order of detention.

         The defendant has limited ties to the Southern District of Florida. Although he has relatives
in the Miami area, he informed law enforcement following his arrest that he was estranged from
his mother and living out of the Sayoc Van. More importantly, the defendant appears to have no
ties to the Southern District of New York, where he will be prosecuted. See, e.g., United States v.
Rivera, 90 F. Supp. 2d 1338, 1343 (S.D. Fla. Mar. 10, 2010) (“The relevant community is, of
course, the community in which the defendant faces prosecution. In the federal system, courts
look to the ties of a defendant to the judicial district in which the criminal charges have been
brought.”). As a result of the defendant’s living circumstances and lack of ties to the New York
City area, he poses a significant risk of flight.

        The defendant’s criminal history underscores his dangerousness and flight risk. According
to a criminal complaint, in August 2002 the defendant contacted an employee of Florida Power &

4
  USPIS’s review is ongoing, and has only just begun with respect to the package that was
intercepted yesterday.
               Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 6 of 27
       Honorable Edwin G. Torres                                                                    Page 6
       October 30, 2018

      Light (“FPL”), threatened to “blow up FPL” in a manner that “‘would be worse than September
      11th,’” and “threatened that something would happen” to the FPL employee if his utility services
      were terminated by FPL. (See Ex. B at 1). The defendant subsequently pleaded guilty to
      threatening to throw a destructive device in the second degree, in violation of Florida Statutes,
      Section 790.162. (Id. at 5). In December 2002, the defendant was sentenced to one year of
      probation. (Id. at 6). The defendant subsequently committed several crimes that are minor relative
      to the charges he now faces. He was repeatedly sentenced to terms of probation, and he appears
      to have violated the terms of his probation at least twice in 2015.

              The defendant’s previous felony conviction for a crime of violence serves as additional
      evidence of his dangerousness. Moreover, when viewed in aggregate, the defendant’s criminal
      history evinces a lack of respect for court orders and suggests that he would not abide by conditions
      of pretrial release. Finally, previous lenient sentences were insufficient to deter the defendant, and
      he has never faced the type of sentencing consequences at issue in this case, which creates still
      greater incentives for him to flee.

                                                *       *       *

           Therefore, for all of these reasons, the defendant poses a substantial danger to the
      community and a significant risk of flight. Accordingly, he should be detained pending trial.

II.      The Defendant Is the Person Charged in the Complaint

              In light of the evidence set forth above, there can be no serious question as to the
      defendant’s identity. “The sole purpose” of an identity hearing “is to determine whether the person
      arrested is the person wanted in the other district.” United States v. Asencio, No. 17 Mag. 6190,
      2017 WL 4005636, at *2 (S.D.N.Y. Sept. 12, 2017) (quoting United States v. Saldana-Beltran, 37
      F. Supp. 3d 1180, 1183-85 (S.D. Cal. 2014)). “It is not a merits hearing,” and Government need
      only establish identity based on probable cause. Id. (citing United States v. Antoine, 796 F. Supp.
      2d 417, 419-20 (E.D.N.Y. 2011), United States v. Rodriguez-Torres, No. 14 Mag. 1095, 2014 WL
      2320081, at *2 (S.D.N.Y. May 30, 2014)).
         Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 7 of 27
 Honorable Edwin G. Torres                                                               Page 7
 October 30, 2018

        The Complaint charges “Cesar Altieri Sayoc” in five counts. The defendant in custody has
acknowledged that his name is the one in the document. The FBI has preliminarily identified
associations between forensic evidence on most of the IEDs described in the Complaint and DNA
and fingerprint samples from the defendant. And electronic devices seized from the defendant
further demonstrate that he is the one who carried out the attack. This evidence is sufficient to
warrant transfer to the Southern District of New York under Rule 5(c)(3)(D)(ii).

                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney


                                                      By:                  /s/
                                                            Sam Adelsberg
                                                            Emil J. Bove III
                                                            Jane Kim
                                                            Jason A. Richman
                                                            Assistant United States Attorneys
                                                            (212) 637- 2444

Enclosures

Cc:    Defense Counsel
       (Via Email)
Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 8 of 27




                   EXHIBIT A
    Case
     Case1:18-mj-09159-UA
          1:18-mj-09159-UA Document
                            Document4-1
                                     1 Filed
                                        Filed10/26/18
                                              11/05/18 Page
                                                        Page19ofof11
                                                                   27
                                                                ORIGINAL
                      &   .
                          • ~ £32   '
Approved:
            EMIL J. BOVE III / JANE KIM
            JASON A. RICHMAN / SAMUEL ADELSBERG
            Assistant United States Attorneys

Before:     HONORABLE KATHARINE H. PARKER
            United States Magistrate Judge
            Southern District of New
                                          Yo18-MAG
                                          x
                                                COMPLAINT
UNITED STATES OF AMERICA
              - v. -                            Violations of 18 U.S.C.
                                                §§ 1716, 879, 844 (d), (e),
CESAR ALTIERI SAYOC,                            875,   111,    and    2

                       Defendant.               COUNTY OF OFFENSE:
                                                NEW YORK
- - - - - - - - - - - - - - - - -         x


SOUTHERN DISTRICT OF NEW YORK, ss.:

          DAVID BROWN, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation
("FBI"), and a member of the FBI' s Joint Terrorism Task Force
("JTTF"), and charges as follows:

                                    COUNT ONE

              (Interstate Transportation of an Exp1osive)

           1.   In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
transported and received, and attempted to transport and receive,
in interstate and foreign commerce, an explosive with the knowledge
and intent that it would be used to kill, injure, and intimidate
individuals, and unlawfully to damage and destroy buildings,
vehicles, and other real and personal property, to wit, SAYOC
mailed approximately 13 packages containing improvised explosive
devices ( "IEDs") to certain current and former U.S. Government
officials, politicians, and others, including mailings across
state lines.

      (Title 18, United States Code, Sections 844(d) and 2.)
   Case
    Case1:18-mj-09159-UA
          1:18-mj-09159-UA Document
                            Document4-1
                                     1 Filed
                                        Filed 10/26/18
                                              11/05/18 Page
                                                       Page 210ofof1127




                                COUNT TWO

                   {Illegal Mailing of Explosives)

          2.   In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
knowingly deposited for mailing and delivery, and knowingly caused
to be delivered by mail, according to the direction thereon, and
at a place at which it was directed to be received by the person
to whom it was addressed, a thing declared nonmailable as defined
in Title 18, United States Code, Section 1716(a), to wit, the IEDs
described in Count One, with intent to injure another and injure
the mails and other property.

    (Title 18, United States Code, Sections 1716{j) (2) and 2.)

                               COUNT THREE

  (Threats Against Former Presidents and Certain Other Persons)

          3.   In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
knowingly and willfully threatened to kill and inflict bodily harm
upon a former President and a member of the immediate family of a
former President, to wit, SAYOC mailed an IED to former First Lady
Hillary Clinton, who resides with her husband, former President
William Jefferson Clinton.

       (Title 18, United States Code, Sections 879 and 2.)

                               COUNT FOUR

              (Threatening Interstate Communications)

          4.    In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
knowingly transmitted in interstate and foreign commerce a
communication containing a threat to injure the person of another,
to wit, SAYOC mailed the IEDs described in Count One, including
multiple mailings with photographs of the target-recipient marked
with a red "X."

      (Title 18, United States Code, Sections 875(c) and 2.)




                                     2
   Case
    Case1:18-mj-09159-UA
          1:18-mj-09159-UA Document
                            Document4-1
                                     1 Filed
                                        Filed 10/26/18
                                              11/05/18 Page
                                                       Page 311ofof1127




                                COUNT FIVE

                     (Assaulting Federal Officers)

          5.   In or about October 2018, in the Southern District
of New York and elsewhere, CESAR ALTIERI SAYOC, the defendant,
with the intent to commit another felony, to wit, the charges set
out in Counts One through Four of this Complaint, forcibly
assaulted and intimidated any person who formerly served as a
person designated in Title 18, United States Code, Section 1114,
to wit SAYOC mailed the IEDs described in Count One to two former
Presidents, a former Vice President, former Members of the U.S.
Congress, and former Executive Branch employees.

 (Title 18, United States Code, Sections lll(a), lll(b), and 2.)

          The bases for my knowledge and the            foregoing charges
are, in part, as follows:

          6.   I am a Special Agent with the FBI and a member of
the FBI's New York-based JTTF, and I have been personally involved
in the investigation of this matter.   This affidavit is based in
part upon my conversations with law enforcement agents and other
people, and my examination of reports and records.   Because this
affidavit   is being submitted for      the  limited purpose of
establishing probable cause, it does not include all of the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

                                 Overview

          7.   During the course of October 2018, as further
detailed below,   CESAR ALTIERI SAYOC,    the defendant, mailed
approximately 13 IEDs through U.S. mail to certain current and
former U.S.   Government officials,    politicians, and others,
including mailings across state lines.

               a.   The intended targets of the defendant's IEDs
included former President Barack Obama; former Vice President
Joseph Biden; former Secretary of State, former Sena tor, former
First Lady, and 2016 Presidential Candidate Hillary Clinton;
former Attorney General Eric Holder; Congressperson Maxine waters;
Senator Cory Booker; former Director of the Central Intelligence
Agency John Brennan; former Director of National Intelligence
James Clapper; philanthropist and billionaire George Soros; and
actor and director Robert De Niro.

                                     3
    Case
     Case1:18-mj-09159-UA
           1:18-mj-09159-UA Document
                             Document4-1
                                      1 Filed
                                         Filed 10/26/18
                                               11/05/18 Page
                                                        Page 412ofof1127




                b.   Each of the 13 IEDs was largely similar in
design and construction; they each consisted of approximately six
inches of PVC pipe, a small clock, a battery, wiring, and energetic
material.l   Certain of the mailings included photographs of the
target-recipients marked with a red "X."

               c.   Each of the 13 IEDs was packaged in a tan-
colored manila envelope lined with bubble wrap. Each was stamped
with approximately six self-adhesive postage stamps each bearing
a picture of an American flag.     Each envelope listed a return
sender of "DEBBIE WASSERMAN SHULTZ" at a particular address in
Florida ("Schultz Office-1"). Each envelope misspelled "Florida"
in the Schultz Office-1 return address as "FLORIDS" rather than
"FLORIDA." The return sender and the target-recipient listed on
each envelope was typed in black ink on white paper.

          8.   As discussed below, based on initial analysis from
the FBI laboratory in Quantico, Virginia (the "FBI Lab"), a latent
fingerprint was detected on one of the envelopes containing an IED
that was sent to Congressperson Waters and this fingerprint was
identified to CESAR ALTIERI SAYOC, the defendant.     In addition,
there is a possible DNA association between a sample collected
from a piece of the IED inside two of the envelopes containing
IEDs and a sample previously collected from SAYOC.

                             SAYOC's Targets

          9.   Based   on  my   review   of  publicly   available
information, I have learned the following, among other things:

               a.   Barack Obama served as President of the United
States from 2009 to 2017. One of former President Obama's mailing
addresses is a Post Office Box located in Washington, D.C. ("Obama
Mailing Address-1")

               b.    Hillary Clinton served as the First Lady of
the United States from 1993 to 2001, a United States Senator from
approximately 2001 to 2009, United States Secretary of State from
approximately 2009 to 2013, and as a nominee for President of the
United States in the 2016 Presidential Election.  Clinton resides



1 Based on my conversations with other law enforcement officers
and my training and experience, I understand energetic material to
include explosives and material that gives off heat and energy
through a rapid exothermic reaction when initiated by heat, shock,
or friction.

                                      4
    Case
     Case1:18-mj-09159-UA
           1:18-mj-09159-UA Document
                             Document4-1
                                      1 Filed
                                         Filed 10/26/18
                                               11/05/18 Page
                                                        Page 513ofof1127




at, among other locations, an address in Chappaqua, New York, with
her husband, former President William Jefferson Clinton, who
served as President of the United States from 1993 to 2001
("Clinton Residence-1") .  Certain staff members for the Clinton
family operate out of a residence located in Chappaqua, New York
("Clinton Residence-2").

                c.  Joseph Biden served as Vice President of the
United States from 2009 to 2017 under President Obama. From
approximately 1973 to 2009, Vice President Biden was a member of
the U.S. Senate. Former Vice President Biden resides at an address
in Wilmington, Delaware ("Biden Residence-1").

               d.   Eric Holder served as the Attorney General of
the United States from approximately 2009 to 2015 under President
Obama.   He is currently employed as a partner of a certain law
firm, and is based out of the law firm's Washington, D.C. office
("Holder Office-1")

               e.    Maxine Waters serves as a member of the U.S.
House of Representatives. She has served as a Congressperson since
1990.   Congressperson Waters has two principal offices:     one is
located in Washington, D.C. ("Waters Office-1"), and one is located
in Los Angeles, California ("Waters Office-2") .

               f.   Cory Booker serves as a member of the U.S.
Senate.  He has served as a Senator since 2013.     One of Senator
Booker's offices is located in Camden, New Jersey ("Booker Office-
1") .

                g.   Kamala Harris serves as a member of the U.S.
Senate.   She has served as a Senator since 2017.  One of Senator
Harris' s offices is located in Sacramento, California ("Harris
Office-1") .

               h.   John Brennan served as Director of the Central
Intelligence Agency ("CIA") from approximately 2013 to 2017, under
President Obama.

                 i.     James Clapper served as Director of National
Intelligence    from   approximately 2010 to 2017, under President
Obama.

               j.   George  Soros   is  a  prominent   U.S. -based
philanthropist and billionaire.   Soros resides at, among other
locations, an address in Katonah, New York ("Soros Residence-1") .


                                      5
   Case
    Case1:18-mj-09159-UA
          1:18-mj-09159-UA Document
                            Document4-1
                                     1 Filed
                                        Filed 10/26/18
                                              11/05/18 Page
                                                       Page 614ofof1127




Soros's former spouse resides at a second address in Katonah, New
York ("Soros Residence-2").

               k.   Robert De Niro is an American actor, producer,
and director.  De Niro is the co-founder of a film and television
production company located at a particular address in New York,
New York ("De Niro Address-1").

               1.   Debbie Wasserman Schultz serves as a member of
the U.S.   House of Representatives.      She has served as a
Congressperson since 2005.  Congressperson Schultz has an office
at a particular location in Florida ("Schultz Office-1").

                          SAYOC Mails 13 IEDs

                           The Soros Package

          10. Based on my review of documents and records, my
conversations with other law enforcement officers,       and my
involvement in this investigation, I have learned the following,
among other things:

               a.   On or about October 22, 2018, a package
containing an IED addressed to "GEORGE SOROS" was delivered via
U.S. mail to Soros Residence-2 (the "Soros Package," and together
with the other 12 packages described below, the "Packages").

               b.   The Soros Package consisted of a tan-colored
manila envelope lined with bubble wrap.   Approximately six self-
adhesive postage stamps each bearing a picture of an American flag
were stamped on the top right corner of the Soros Package.    Each
envelope listed a return sender of "DEBBIE WASSERMAN SHULTZ" at
Schultz Office-1.    Each envelope misspelled "Florida" in the
Schultz  Office-1   return  address   as  "FLORIDS"   rather  than
"FLORIDA." The return sender and the target-recipient listed on
the Soros Package were typed in black ink on white paper.      The
return address for the Soros Package was Schultz Office-1.

                  c.   The Soros Package was later received by
personnel   at   Soros Residence-1. Personnel at Soros Residence-1
opened the package and,     upon identifying what appeared to be an
IED, called law enforcement authorities.

               d.  On or about October 22,      2018,  the FBI
identified what appeared to be an IED inside the Soros Package.

                                     6
   Case
    Case1:18-mj-09159-UA
          1:18-mj-09159-UA Document
                            Document4-1
                                     1 Filed
                                        Filed 10/26/18
                                              11/05/18 Page
                                                       Page 715ofof1127




The FBI's Special Agent Bomb Technicians,         along with the
Westchester Hazardous Device Unit, rendered safe the contents of
the Soros Package. An initial examination of the contents of the
Soros Package revealed what appeared to be PVC pipe, a cap, clock,
battery, wires, and energetic material.     Included in the Soros
Package was a photograph of George Soros marked with a red "X."

                          The C1inton Package

          11. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 23, 2018, a package containing an IED was delivered to
Clinton Residence-2 addressed to "HILARY [sic] CLINTON" (the
"Clinton Package").

                           The Obama Package

          12. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 23, 2018, a package containing an IED was delivered to
Obama Mailing Address-1, and it was addressed to "BARRACK [sic]
OBAMA" (the "Obama Package") .  Included in the Obama Package was
a photograph of President Obama marked with a red "X."

                          The Brennan Package

           13. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 2 4, 2 018, a package containing an IED was delivered to
"TIME WARNER (CNN)" at a certain address in Manhattan, New York
 ("Manhattan Address-1") , and it was addressed to "JOHN BRENAN"
[sic] (the "Brennan Package") .   Included in the Brennan Package
was a photograph of John Brennan marked with a red "X."

                           The Ho1der Package

          14. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 24, 2018, a package containing an IED addressed to "ERIC
HIMPTON HOLDER" at Holder Office-1 was returned to sender (the
"Holder Package").




                                     7
   Case
    Case1:18-mj-09159-UA
          1:18-mj-09159-UA Document
                            Document4-1
                                     1 Filed
                                        Filed 10/26/18
                                              11/05/18 Page
                                                       Page 816ofof1127




                          The Waters Packages

          15. Based on my review of documents and records, my
conversations with other law enforcement officers,       and my
involvement in this investigation, I have learned the following,
among other things:

               a.   On or about October 24; 2018, a package
containing an IED was delivered to Waters Office-1, and it was
addressed to "MAXIM [sic] WATERS" ("Waters Package-1").

               b.    On or about October 24, 2018, a package
containing an IED was delivered to Waters Office-2 ("Waters
Package-2," and together with "Waters Package-1," the "Waters
Packages") . Waters Package-2 was addressed to "MAXIM [sic] WATERS"
at Waters Office-2. Included in Waters Package-2 was a photograph
of Congressperson Waters marked with a red "X."

                           The Eiden Packages

          16.  Based on my review of documents and records, my
conversations with other law enforcement officers,       and my
involvement in this investigation, I have learned the following,
among                        other                        things:

               a.   On or about October 25, 2018, a package
containing an IED addressed to "JOSEPH ROBINETTE BIDEN JR." at a
certain assisted living facility was unsuccessfully delivered and
recovered in Delaware ("Biden Package-1") .

                b.  On or about October 25, 2018, a package
containing an IED was unsuccessfully delivered to Biden Residence-
1 ( "Biden Package-2," and together with "Biden Package-1," the
"Biden Packages"). Biden Package-2 was addressed to "JOSEPH BIDEN"
at Biden Residence-1.

                          The De Niro Package

            17. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 25, 2018, a package containing an IED addressed to "ROBERT
DE NIRO" was delivered to De Niro Address-1         (the "De Niro
Package") .




                                     8
   Case
    Case1:18-mj-09159-UA
          1:18-mj-09159-UA Document
                            Document4-1
                                     1 Filed
                                        Filed 10/26/18
                                              11/05/18 Page
                                                       Page 917ofof1127




                           The Booker Package

          18. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 26, 2018, a package containing an IED addressed to "CORY
BOOKER" was recovered in the U.S. Postal Service's Royal Palm Mail
Processing Center in Opa-Locka, Florida (the "Booker Package") .


                          The ciapper Package

            19. Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 26, 2018, a package addressed to "JAMES ROBERT CLAPPER" at
Manhattan Address-1 was recovered in Manhattan (the "Clapper
Package") .

                           The Harris Package

          20.  Based on my review of documents and records, my
conversations with other law enforcement officers,         and my
involvement in this investigation, I have learned that on or about
October 26, 2018, a package addressed to "KAMALIA HARRIS" was
recovered in Sacramento, California (the "Harris Package").

                    The 13 Packages Taken Together

          21. The   Packages--the Soros    Package,  the Clinton
Package, the Obama Package, the Brennan Package, the Holder
Package, Waters Package-1, Waters Package-2, Biden Package-1,
Biden Package-2, the De Niro Package, the Booker Package, the
Clapper Package, and the Harris Package--are largely identical
with respect to size and shape.    In addition, approximately six
self-adhesive American flag postage stamps are located on the top
right corner of each of the Packages, the return address for each
of the Packages is the same, and the sender and target-recipient
address labels on each of the Packages are substantially similar
in terms of color, size, and font.

                    Latent Print and DNA Ana1ysis

          22.  Based on corrununications with personnel from the FBI
Lab, I know, among other things, that a latent fingerprint was
detected on Waters Package-1 and this fingerprint was identified
to CESAR ALTIERI SAYOC, the defendant. According to the FBI Lab,


                                     9
    Case
     Case1:18-mj-09159-UA
          1:18-mj-09159-UA Document
                            Document4-1
                                     1 Filed
                                        Filed10/26/18
                                              11/05/18 Page
                                                        Page10
                                                             18ofof11
                                                                    27




the identification has        been   through   the   appropriate    quality
assurance measures. 2

          23.  Based on communications with personnel from the FBI
Lab, I know, among other things, that (a) there is a possible DNA
association between a sample collected from a piece of the IED
inside Waters Package-1 and a sample previously collected from
CESAR ALTIERI SAYOC, the defendant, by the Florida Department of
Law Enforcement, (b) there is a possible DNA association between
a sample collected from a piece of the IED inside the Obama Package
and a sample collected from SAYOC by the Florida Department of Law
Enforcement, and (c) to this point, the FBI Lab has not identified
any other possible matches on the evidence from the Packages that
it has examined.

                      The Routing of the Packages

          24.  Based on conversations with employees of the U.S.
Postal Service, I know, among other things, that:

                a.  Between on or about October 18, 2018 and on or
about October 20, 2018, the Obama Package, the Clinton Package,
the De Niro Package, Waters Package-1, and Biden Package-1 were
routed through the U.S. Postal Service's Royal Palm Mail Processing
Center in Opa-Locka, Florida (the "Opa-Locka Center").

               b.   The county in which CESAR ALTIERI SAYOC,             the
defendant, resides is serviced by the Opa-Locka Center.

                             SAYOC's Arrest

          25.  Based   on   my   conversations  with  other   law
enforcement officers,   I know that CESAR ALTIERI SAYOC, the
defendant, was arrested on or about October 26, 2018, in Florida,
in the vicinity of his white van. The windows of SAYOC's van were
covered with images including images critical of CNN.




2
  Consistent with FBI policy, all latent fingerprint results are
considered preliminary until an official FBI report is issued
following technical and administrative review.



                                     10
    Case
     Case1:18-mj-09159-UA
          1:18-mj-09159-UA Document
                            Document4-1
                                     1 Filed
                                        Filed10/26/18
                                              11/05/18 Page
                                                        Page11
                                                             19ofof11
                                                                    27




                      SAYOC's Socia1 Media Posts

          26.  Based on my review of publicly available
information on Twitter, I know that there is an account with
username "Cesar Altieri" 3 that contains the following, among
other things:

               a.   Various posts with misspellings consistent
with the Packages, including "Hilary" rather than "Hillary,"
"Shultz" rather than "Schultz"; and

               b.   A post dated October 24, 2018--i.e., after
the recovery of the Soros Package--that is critical of, among
others, President Barack Obama and George Soros.

          WHEREFORE deponent prays that CESAR ALTIERI SAYOC, the
defendant, be imprisoned, or bailed, as the case may be.




                                   Special Agent David Brown
                                   Federal Bureau of Investigation
                                   Joint Terrorism Task Force


Sworn to before me this
26th day of October 2018


                                         *Sworn to before me by reliable electronic means
                                         (Face Time).
HONORABLE KATHARINE




3
  Based on my training and experience, as well as my review of law
enforcement databases, I believe that SAYOC is the user of the
"Cesar Altieri" Twitter account because (i) Altieri is SAYOC' s
middle name, and (ii) the location of SAYOC's last known residence
in Aventura, Florida is proximate to the two locations listed in
the account information for the "Cesar Altieri" Twitter account
(Sunny Isle Beach and Hollywood, Florida)

                                    11
Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 20 of 27




                    EXHIBIT B
Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 21 of 27
Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 22 of 27
Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 23 of 27
Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 24 of 27
Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 25 of 27
Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 26 of 27
Case 1:18-mj-09159-UA Document 4-1 Filed 11/05/18 Page 27 of 27
